

EXHIBIT 10(av)
 
SVB Silicon Valley Bank
A Member of SVB Financial Group


(Working Capital Line of Credit)


AMENDED AND RESTATED EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT


This AMENDED AND RESTATED EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT (this
“Exim Agreement”) dated as of November 16, 2009 (the “Effective Date”) is among
(a) SILICON VALLEY BANK, a California corporation (“Bank”), with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (FAX 617-969-5965) and (b) SPIRE
CORPORATION, a Massachusetts corporation, with its principal place of business
at One Patriots Park, Bedford, Massachusetts 01730 (FAX 781-275-7470) (“Spire
Corporation”), SPIRE SOLAR, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Solar”) (FAX 781-275-7470), SPIRE BIOMEDICAL, INC., a Massachusetts
corporation, with its principal place of business at One Patriots Park, Bedford,
Massachusetts 01730 (FAX 781-275-7470) (“Spire Biomedical”), and SPIRE
SEMICONDUCTOR, LLC, a Delaware limited liability company, with its principal
place of business at 25 Sagamore Park Road, Hudson, New Hampshire 03051 (FAX
781-275-7470) (“Spire Semiconductor”) (Spire Corporation, Spire Solar, Spire
Biomedical, and Spire Semiconductor are jointly and severally, individually and
collectively, “Borrower”), and provides the terms on which Bank shall lend to
Borrower, and Borrower shall repay Bank.  The parties agree as follows:
 
1           ACCOUNTING AND OTHER TERMS
 
(a)           Borrower and Bank are parties to that certain Second Amended and
Restated Loan and Security Agreement of even date herewith, as may be amended
from time to time (as may be amended, the “Domestic Agreement”), together with
related documents executed in conjunction therewith (the “Domestic Loan
Documents” ).
 
(b)           Borrower and Bank desire in this Exim Agreement to set forth their
agreement with respect to a working capital facility to be guaranteed by the
Exim Bank.
 
(c)           Accounting terms not defined in this Exim Agreement shall be
construed following GAAP.  Calculations and determinations must be made
following GAAP.  Notwithstanding the foregoing, all financial calculations
(whether for pricing, covenants, or otherwise) shall be made with regard to
Borrower only and not on a consolidated basis. The term “financial statements”
includes the notes and schedules.  The terms “including” and “includes” always
mean “including (or includes) without limitation,” in this or any Loan
Document.  Capitalized terms not otherwise defined in this Exim Agreement shall
have the meanings set forth in Section 13.  All other terms contained in this
Exim Agreement, unless otherwise indicated, shall have the meanings provided by
the Domestic Agreement, or the Code, to the extent such terms are defined
therein.
 
2           LOAN AND TERMS OF PAYMENT
 
2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the unpaid principal amount of all Advances hereunder with all interest,
fees and finance charges due thereon as and when due in accordance with this
Exim Agreement.
 
2.1.1      Financing of Accounts.
 
(a)           Availability.
 
1

--------------------------------------------------------------------------------

 
 
(i)           Subject to the terms of this Exim Agreement and to the deduction
of Reserves, and provided that Borrower is not Streamline Facility Eligible,
Borrower may request that Bank finance specific Eligible Foreign Accounts.  Bank
may, in its good faith business discretion, finance such Eligible Foreign
Accounts by extending credit to Borrower in an amount equal to the result of the
Advance Rate multiplied by the face amount of the Eligible Foreign
Account.  Bank may, in its sole discretion, change the percentage of the Advance
Rate for a particular Eligible Foreign Account on a case by case basis.
 
(ii)           Subject to the terms of this Exim Agreement and to the deduction
of Reserves, after the occurrence of the Sale Event, and provided that Borrower
is Streamline Facility Eligible, Borrower may request that Bank finance Eligible
Foreign Accounts on an aggregate basis (the “Aggregate Eligible Foreign
Accounts”).  Bank may, in its good faith business discretion, finance Aggregate
Eligible Foreign Accounts by extending credit to Borrower in an amount equal to
the result of the Advance Rate multiplied by the face amount of the Aggregate
Eligible Foreign Accounts.  Bank may, in its sole discretion, change the
percentage of the Advance Rate for the Aggregate Eligible Foreign Accounts on a
case by case basis.
 
(iii)           Subject to the terms of this Exim Agreement and to the deduction
of Reserves, Borrower may request that Bank finance Exim Inventory Placeholder
Invoices.  Bank may, in its good faith business discretion, finance such Exim
Inventory Placeholder Invoices by extending credit to Borrower in an amount
equal to the result of the Advance Rate multiplied by the face amount of the
Exim Inventory Placeholder Invoice.  Bank may, in its sole discretion, change
the percentage of the Advance Rate for a particular Exim Inventory Placeholder
Invoice on a case by case basis.
 
(iv)           Any extension of credit made pursuant to the terms of subsections
(i), (ii) or (iii) above shall be hereinafter referred to as an “Advance”.  Any
Advance made based upon an Eligible Foreign Account shall be hereinafter
referred to as an “Eligible Foreign Account Advance”.  Any Advance made based
upon an Aggregate Eligible Foreign Account shall be hereinafter referred to as
an “Aggregate Eligible Foreign Accounts Advance”.  Any Advance made based upon
an Exim Inventory Placeholder Invoice shall be hereinafter referred to as an
“Exim Inventory Advance”.  When Bank makes an Advance, the Eligible Foreign
Account, Aggregate Eligible Foreign Accounts or Exim Inventory Placeholder
Invoice each become a separate “Financed Receivable”.
 
(b)           Maximum Advances; Maximum Exim Inventory Advances.
 
(i)           Maximum Advances.  The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.  In
addition and notwithstanding the foregoing, (A) prior to the occurrence of the
Sale Event, the aggregate amount of Advances outstanding hereunder together with
all Advances (as defined in the Domestic Agreement) outstanding under the
Domestic Agreement may not exceed Five Million Dollars ($5,000,000.00) at any
time, and (B) the aggregate amount of Advances outstanding hereunder at any time
may not exceed Five Million Dollars ($5,000,000.00).
 
(ii)           Maximum Exim Inventory Advances.  Notwithstanding any terms in
this Exim Agreement to the contrary, the aggregate principal amount of Exim
Inventory Advances outstanding hereunder shall not exceed the lesser of (A)
Three Million Dollars ($3,000,000.00), and (B) sixty percent (60.0%) of the
aggregate principal amount of all Advances outstanding hereunder at any
time.  If, at any time, the aggregate amount of Exim Inventory Advances
outstanding at any time exceed the maximum amounts set forth in this provision,
Borrower shall immediately pay to Bank the excess and, in connection with same,
hereby irrevocably authorizes Bank to debit any account of Borrower maintained
by Borrower with Bank or any of Bank’s Affiliates for the amount of such excess.
 
(c)           Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit E signed by a
Responsible Officer and an Export Order for each
 
2

--------------------------------------------------------------------------------

 
Advance it requests, accompanied by an accounts receivable aging, with respect
to Advances based upon Aggregate Eligible Foreign Accounts, or by invoices (and
any other documentation related thereto as requested by Bank), with respect to
Advances based upon Eligible Foreign Accounts and Exim Inventory Placeholder
Invoices.  Bank may rely on information set forth in or provided with the
Advance Request and Invoice Transmittal and Export Order.
 
(d)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  Bank may also verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts (including confirmations of Borrower’s representations in Section
5.3 and Section 5.4) by means of mail, telephone or otherwise, either in the
name of Borrower or Bank from time to time in its sole discretion.
 
(e)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account; provided, however, while Borrower is
Streamline Facility Eligible, Bank will provide notice to Borrower of any such
verification and/or collection.
 
(f)           Early Termination.  This Exim Agreement may be terminated prior to
the Maturity Date as follows: (i) by Borrower, effective three Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default, without notice, effective
immediately.  If this Exim Agreement is terminated (A) by Bank in accordance
with clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
and at the time of such termination the Domestic Agreement has been terminated
or matured, Borrower shall pay to Bank a termination fee in an amount equal to
Eighty Thousand Dollars ($80,000.00) (the “Early Termination Fee”).  The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
redocument this Exim Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.
 
(g)           Maturity.  This Exim Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
(h)           Suspension of Advances.  Borrower’s ability to request that Bank
finance Eligible Foreign Accounts, Aggregate Eligible Foreign Accounts and Exim
Inventory Placeholder Invoices hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Exim Agreement.
 
(i)           End of Streamline Facility Eligible Status.  On any day that
Borrower ceases to be Streamline Facility Eligible, all outstanding Advances
made based on Aggregate Eligible Foreign Accounts shall be immediately due and
payable, together with all Finance Charges accrued thereon.  Provided no Event
of Default then exists hereunder and subject to the terms of this Exim
Agreement, Bank may, in its good faith business discretion, agree to refinance
the outstanding principal amount of such Advances with new Advances made based
on specific Eligible Foreign Accounts (in accordance with this Exim Agreement,
including, without limitation, Section 2.1.1 hereof).  In connection with same,
Borrower shall deliver to Bank an Advance Request and Invoice Transmittal in the
form attached hereto as Exhibit E and an Export Order containing detailed
invoice reporting, signed by a Responsible Officer, together with a current
accounts receivable aging and a copy of each invoice, all in accordance with
Section 6.4(d) hereof and Bank, in its good faith business discretion, may
finance same (in accordance with this Exim Agreement, including, without
limitation, Section 2.1.1 hereof) and each Eligible Foreign Account financed
shall thereafter be deemed to be a Financed Receivable for purposes of this Exim
Agreement.  If, following such determination, the outstanding principal amount
of the Obligations exceeds the amount of Advances Bank has agreed to make based
on specific Eligible Foreign Accounts, Borrower shall immediately pay to Bank
the excess and, in connection with same, hereby irrevocably authorizes Bank to
debit any account of Borrower maintained by Borrower with Bank or any of Bank’s
Affiliates for the amount of such excess.
 
3

--------------------------------------------------------------------------------

 

(j)           Commencement of Streamline Facility Eligible Status.  On any day
that Borrower becomes Streamline Facility Eligible, Borrower may request that
Bank refinance the principal amount of all outstanding Advances made based upon
Eligible Foreign Accounts as Advances made based upon Aggregate Eligible Foreign
Accounts.  In connection with such request, Borrower shall deliver to Bank an
Advance Request and Invoice Transmittal in the form attached hereto as Exhibit E
containing a current accounts receivable aging and Bank may, in its good faith
business discretion, agree to finance same (in accordance with this Exim
Agreement, including, without limitation, Section 2.1.1 hereof) and the
Aggregate Eligible Foreign Accounts financed shall thereafter be deemed to be a
Financed Receivable for purposes of this Exim Agreement.  At the time of such
refinancing, all accrued Financed Charges and Collateral Handling Fees accrued
on the refinanced Advances shall be immediately due and payable.  If, following
such determination, the outstanding principal amount of the Obligations exceeds
the amount of Advances Bank has agreed to make based upon Aggregate Eligible
Foreign Accounts, Borrower shall immediately pay to Bank the excess and, in
connection with same, hereby irrevocably authorizes Bank to debit any account of
Borrower maintained by Borrower with Bank for the amount of such excess.
 
2.1.2      Note.  To evidence the Advances, Borrower shall execute and deliver
to Bank on the date hereof a promissory note (the “Exim Note”) in substantially
the form attached hereto as Exhibit C.
 
2.2         Collections, Finance Charges, Remittances and Fees.  The Obligations
shall be subject to the following fees and Finance Charges.  Unpaid fees and
Finance Charges may, in Bank’s discretion, accrue interest and fees as described
in Section 9.2 hereof.
 
2.2.1      Collections.  Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses.  If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.6.
 
2.2.2      Finance Charges.  In computing Finance Charges on the Obligations
under this Exim Agreement, all Collections received by Bank shall be deemed
applied by Bank on account of the Obligations three (3) Business Days after
receipt of the Collections.  Borrower will pay a finance charge (the “Finance
Charge”) on the Financed Receivable Balance which is equal to the Applicable
Rate divided by 360 multiplied by the number of days each such Financed
Receivable is outstanding multiplied by (a) with respect to Financed Receivables
based on Eligible Foreign Accounts and Exim Inventory Placeholder Invoices, the
outstanding Financed Receivable Balance, and (b) with respect to Financed
Receivables based on Aggregate Eligible Foreign Accounts, the outstanding
Streamline Account Balance.  Except as otherwise provided in Section 2.1.1(i),
Section 2.1.1(j) and Section 2.3.1(b)(i), the Finance Charge is payable when the
Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof.  After an Event of Default, the Applicable Rate will
increase an additional five percent (5.0%) per annum effective immediately upon
the occurrence of such Event of Default.  In the event that the aggregate amount
of Finance Charges earned by Bank in any Reconciliation Period during which
Borrower is not Streamline Facility Eligible under this Exim Agreement and the
Domestic Agreement is less than the Minimum Finance Charge, Borrower shall pay
to Bank an additional Finance Charge equal to (i) the Minimum Finance Charge
minus (ii) the aggregate amount of all Finance Charges earned by Bank under this
Exim Agreement and the Domestic Agreement in such Reconciliation Period.  Such
additional Finance Charge shall be payable on the first day of the next
Reconciliation Period.
 
2.2.3      Collateral Handling Fee.  With respect to Financed Receivables based
upon Eligible Foreign Accounts and Exim Inventory Placeholder Invoices, when
Borrower is not Streamline Facility Eligible, Borrower will pay to Bank a
collateral handling fee equal to 0.30% per month of the Financed Receivable
Balance for each such Financed Receivable outstanding based upon a 360 day year
(the “Collateral Handling Fee”).  This fee is charged on a daily basis which is
equal to the Collateral Handling Fee divided by 30, multiplied by the number of
days each such Financed Receivable is outstanding, multiplied by the outstanding
Financed Receivable Balance.  Except as otherwise provided in Section 2.1.1(j),
the Collateral Handling Fee is payable when the Advance made based on such
Financed Receivable is payable in accordance with Section 2.3 hereof.  In
computing Collateral Handling Fees under this Exim Agreement, all Collections
received by Bank shall be deemed applied by Bank on account of Obligations three
(3) Business Days after receipt of the Collections.  After an Event of Default,
the Collateral Handling Fee will increase an additional 0.50% effective
immediately upon such Event of Default.
 
4

--------------------------------------------------------------------------------

 


2.2.4      Accounting.  After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fees and the Facility Fee.  If Borrower does not
object to the accounting in writing within thirty (30) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.
 
2.2.5      Deductions.  Bank may deduct fees, Finance Charges, Advances which
become due pursuant to Section 2.3, and other amounts due pursuant to this Exim
Agreement from any Advances made or Collections received by Bank.
 
2.2.6      Lockbox; Account Collection Services.
 
(a)           Borrower shall direct each Account Debtor (and each depository
institution where proceeds of Accounts are on deposit) to remit payments with
respect to the Accounts to a lockbox account established with Bank or to wire
transfer payments to a cash collateral account that Bank controls (collectively,
the “Lockbox”).  It will be considered an immediate Event of Default if the
Lockbox is not set-up and operational on the Effective Date.
 
(b)           For any time at which such Lockbox is not established, the
proceeds of the Accounts shall be paid by the Account Debtors to an address
consented to by Bank.  Upon receipt by Borrower of such proceeds, Borrower shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.  Provided no Event of Default exists or an event that with
notice or lapse of time will be an Event of Default, within three (3) days of
receipt of such amounts by Bank, Bank will turn over to Borrower the proceeds of
the Accounts other than Collections with respect to Financed Receivables and the
amount of Collections in excess of the amounts for which Bank has made an
Advance to Borrower, less any amounts due to Bank, such as the Finance Charge,
the Facility Fee, payments due to Bank, other fees and expenses, or otherwise;
provided, however, Bank may hold such excess amount with respect to Financed
Receivables as a reserve until the end of the applicable Reconciliation Period
if Bank, in its discretion, determines that other Financed Receivable(s) may no
longer qualify as an Eligible Foreign Account, Aggregate Eligible Foreign
Accounts, or an Exim Inventory Placeholder Invoice at any time prior to the end
of the subject Reconciliation Period.  This Section 2.2.6 does not impose any
affirmative duty on Bank to perform any act other than as specifically set forth
herein.  All Accounts and the proceeds thereof are Collateral and if an Event of
Default occurs, Bank may apply the proceeds of such Accounts to the Obligations.
 
2.2.7      Bank Expenses.  Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Exim Agreement) incurred through and after the Effective
Date, when due.
 
2.3         Repayment of Obligations; Adjustments.
 
2.3.1      Repayment.
 
(a)           Borrower will repay each Eligible Foreign Account Advance on the
earliest of: (i) the date on which payment is received of the Financed
Receivable with respect to which the Advance was made, (ii) the date on which
the Financed Receivable is no longer an Eligible Foreign Account, (iii) the date
on which any Adjustment is asserted to the Financed Receivable (but only to the
extent of the Adjustment if the Financed Receivable remains otherwise an
Eligible Foreign Account), (iv) the date on which there is a breach of any
warranty or representation set forth in Section 5.3, or a breach of any covenant
in this Exim Agreement, (v) the date on which the full amount of the Advances
must be repaid pursuant to Section 2.5, (vi) the Maturity Date (including any
early termination), or (vii) as required pursuant to Section 2.1.1(j).  Each
payment will also include all accrued Finance Charges and Collateral Handling
Fees with respect to such Advance and all other amounts then due and payable
hereunder.
 
(b)           With respect to Advances made based on Aggregate Eligible Foreign
Accounts:


(i)           Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges on the Advances made based on the Aggregate
Eligible Foreign Accounts;
 
5

--------------------------------------------------------------------------------

 
 
(ii)           Borrower will repay each Aggregate Eligible Foreign Account
Advance on the earliest of: (A) the date the Financed Receivable (or any portion
thereof) is no longer an Eligible Foreign Account, or an Adjustment has been
made to any portion of the Aggregate Eligible Foreign Accounts, or any Account
comprising the Aggregate Eligible Foreign Accounts has been paid by the Account
Debtor (but in each case only up to the portion of Advances such that the
aggregate Financed Receivable Balance (net of any Accounts that are paid, not
Eligible Foreign Accounts, or subject to an Adjustment) is not less than (1)
with respect to Aggregate Eligible Foreign Accounts billed in a foreign currency
and not subject to a Foreign Currency Hedge Agreement, 133.33% of the aggregate
Advances made thereon, and (2) with respect to Aggregate Eligible Foreign
Accounts that are Hedged Eligible Foreign Accounts denominated in United States
dollars or hedged foreign currencies, 111.11% of the aggregate Advances made
thereon), (B) the date on which there is a breach of any warranty or
representation set forth in Section 5.3 or a breach of any covenant in this
Agreement, (C) the date on which the full amount of the Advances must be repaid
pursuant to Section 2.5, (D) the Maturity Date (including any early
termination), or (E) as required pursuant to Section 2.1.1(i).  Each payment
shall also include all accrued Finance Charges with respect to such Advance and
all other amounts then due and payable hereunder; and
 
(iii)           In addition to the foregoing, Borrower hereby authorizes Bank
to, up to one (1) time per Reconciliation Period, refinance all outstanding
Advances which are made based upon Aggregate Eligible Foreign Accounts.  Each
such refinancing shall consist of the creation of a new “placeholder note” on
the books of Bank which evidences the Financed Receivable Balance with respect
to all Advances which are outstanding which are based upon Aggregate Eligible
Foreign Accounts.
 
(c)           Borrower will repay each Exim Inventory Advance on the earliest
of: (i) the date on which payment is received of the Financed Receivable with
respect to which the Exim Inventory Advance was made, (ii) Borrower’s issuance
of an invoice in respect of any purchase order in respect of an Exim Inventory
Placeholder Invoice, (iii) the date on which there is a breach of any warranty
or representation set forth in Section 5.4, or a breach of any covenant in this
Exim Agreement, (iv) the date on which the Inventory subject to an Exim
Inventory Advance is sold by Borrower, (v) the date on which the full amount of
the Advances must be repaid pursuant to Section 2.5, or (vi) the Maturity Date
(including any early termination).  Each payment will also include all accrued
Finance Charges and Collateral Handling Fees with respect to each Exim Inventory
Advance and all other amounts then due and payable hereunder.
 
2.3.2      Repayment on Event of Default.  When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.3, immediately without notice or demand from Bank) repay all of
the Advances.  The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, Collateral
Handling Fees, attorneys’ and professional fees, court costs and expenses, and
any other Obligations.
 
2.3.3      Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder.  Bank shall promptly
notify Borrower when it debits Borrower’s accounts.  These debits shall not
constitute a set-off.
 
2.3.4      Adjustments.  If, at any time during the term of this Exim Agreement,
any Account Debtor asserts an Adjustment, Borrower issues a credit memorandum,
or any of the representations and warranties in Sections 5.3 and 5.4 or
covenants in this Exim Agreement are no longer true in all material respects,
Borrower will promptly advise Bank.
 
2.4         Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and
 
6

--------------------------------------------------------------------------------

 
(b) regardless of whether there has been an Event of Default, (i) notify all
Account Debtors to pay Bank directly; (ii) receive, open, and dispose of mail
addressed to Borrower; (iii) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this Exim
Agreement); and (iv) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect or  preserve, Bank’s rights and
remedies under this Exim Agreement, as directed by Bank.
 
2.5         Exim Guaranty.  To facilitate the financing of Eligible Foreign
Accounts, Aggregate Eligible Foreign Accounts and Exim Inventory Placeholder
Invoices, the Exim Bank has agreed to guarantee the Exim Loans made under this
Exim Agreement, pursuant to a Master Guarantee Agreement, Loan Authorization
Agreement and (to the extent applicable) Delegated Authority Letter Agreement
(collectively, the “Exim Guaranty”).  If, at any time after the Exim Guaranty
has been entered into by Bank, (a) the Exim Guaranty shall cease to be in full
force and effect, or (b) if the Exim Bank declares the Exim Guaranty void or
revokes any obligations thereunder or denies liability thereunder, Borrower
shall immediately repay all outstanding Advances hereunder, and Borrower shall
cash collateralize all issued and undrawn letters of credit issued by Bank, if
any.  If, at any time after the Exim Guaranty has been entered into by Bank, for
any reason other than as described in the foregoing sentence, (x) the Exim
Guaranty shall cease to be in full force and effect, or (y) the Exim Bank
declares the Exim Guaranty void or revokes any obligations thereunder or denies
liability thereunder, any such event shall constitute an Event of Default under
this Exim Agreement.  Nothing in any confidentiality agreement, in this Exim
Agreement or in any other agreement, shall restrict Bank’s right to make
disclosures and provide information to the Exim Bank in connection with the Exim
Guaranty.
 
2.6         Exim Borrower Agreement.  Borrower shall execute and deliver a
Borrower Agreement, in the form specified by the Exim Bank (attached hereto as
Exhibit D), in favor of Bank and the Exim Bank, together with an amendment
thereto approved by the Exim Bank to conform certain terms of such Borrower
Agreement to the terms of this Exim Agreement (as amended, the “Borrower
Agreement”).  When the Borrower Agreement is entered into by Borrower and the
Exim Bank and delivered to Bank, this Exim Agreement shall be subject to all of
the terms and conditions of the Borrower Agreement, all of which are hereby
incorporated herein by this reference.  From and after the time Borrower and the
Exim Bank have entered into the Borrower Agreement and delivered the same to
Bank, Borrower expressly agrees to perform all of the obligations and comply
with all of the affirmative and negative covenants and all other terms and
conditions set forth in the Borrower Agreement as though the same were expressly
set forth herein.  Borrower acknowledges and agrees that it has received a copy
of the Loan Authorization Agreement which is referred to in the Borrower
Agreement.  If the Borrower Agreement is entered into by Borrower and the Exim
Bank and delivered to Bank, Borrower agrees to be bound by the terms of the Loan
Authorization Agreement, including, without limitation, by any additions or
revisions made prior to its execution on behalf of Exim Bank.  Upon the
execution of the Loan Authorization Agreement by Exim Bank and Bank, it shall be
deemed to be, and shall become, an attachment to the Borrower Agreement, and
shall be incorporated herein by reference.  Borrower shall reimburse Bank for
all fees and all out of pocket costs and expenses incurred by Bank with respect
to the Exim Guaranty and the Borrower Agreement, including without limitation
all facility fees and usage fees, and Bank is authorized to debit any of
Borrower’s deposit accounts with Bank for such fees, costs and expenses when
paid by Bank.
 
3            CONDITIONS OF LOANS
 
3.1         Conditions Precedent to Initial Advance.  Bank’s agreement to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           the Domestic Agreement and all of the conditions precedent
thereto;
 
(b)           Borrower Agreement;
 
(c)          Exim Note;
 
(d)           Economic Impact Certification;
 
7

--------------------------------------------------------------------------------

 

(e)           payment of the fees and Bank Expenses then due and payable; and
 
(f)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2         Conditions Precedent to all Advances.  Bank’s agreement to make each
Advance, including the initial Advance, is subject to the following:
 
(a)           receipt of the Advance Request and Invoice Transmittal and Export
Order;
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d);
 
(c)           each of the representations and warranties in Section 5 shall be
true on the date of the Advance Request and Invoice Transmittal and on the
effective date of each Advance and no Event of Default shall have occurred and
be continuing, or result from the Advance.  Each Advance is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true; and
 
(d)           the Exim Guarantee will be in full force and effect.
 
4            CREATION OF SECURITY INTEREST
 
4.1         Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein (subject to the security interest granted in
the Domestic Agreement) shall be a first priority security interest in the
Collateral.  If Borrower shall at any time, acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Exim Agreement,
with such writing to be in form and substance satisfactory to Bank.
 
If this Exim Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time this Exim Agreement has been terminated, Bank shall, at Borrower’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
 
Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Exim Agreement in all of the Collateral (with
the exception of Export-Related Accounts Receivable, Export-Related Inventory
and Export-Related General Intangibles), is subject to and subordinate to the
security interest granted to Bank in the Domestic Agreement with respect to the
Collateral and the security interest created in the Domestic Agreement with
respect to Export-Related Accounts Receivable, Export-Related Inventory and
Export-Related General Intangibles is subject to and subordinate to the security
interest granted to Bank in this Exim Agreement with respect to such
Export-Related Accounts Receivable, Export-Related Inventory and Export-Related
General Intangibles.
 
4.2         Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.  Any such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
8

--------------------------------------------------------------------------------

 
 
5.1         Domestic Loan Documents.  The representations and warranties
contained in the Domestic Loan Documents, which are incorporated by reference
into this Exim Agreement, are true and correct.
 
5.2         Borrower Agreement.  The representations and warranties contained in
the Borrower Agreement, which are incorporated by reference into this Exim
Agreement, are true and correct.
 
5.3         Financed Receivables.  Borrower represents and warrants for each
Financed Receivable (other than Financed Receivables based upon Exim Inventory
Placeholder Invoices):
 
(a)           Such Financed Receivable is an Eligible Foreign Account;
 
(b)           Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
 
(c)           The correct amount is on the Advance Request and Invoice
Transmittal and is not disputed;
 
(d)           Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Advance Request and Invoice
Transmittal date;
 
(e)           Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;
 
(f)           There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 
(g)           Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)           Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)           Bank has the right to endorse and/or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
 
(j)           No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.  All
statements made and all unpaid balances appearing in all invoices, instruments
and other documents evidencing the Financed Receivable are and shall be true and
correct and all such invoices, instruments and other documents, and all of
Borrower's Books are genuine and in all respects what they purport to be;
 
(k)           All sales and other transactions underlying or giving rise to each
Financed Receivable  shall comply in all material respects with all applicable
laws and governmental rules and regulations; and
 
(l)           To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to each
Financed Receivable are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
 
5.4         Representations regarding Exim Inventory Placeholder Invoices.  With
respect to Exim Inventory Placeholder Invoices, Borrower represents and warrants
that all of Borrower’s Inventory which is the subject of any Exim Inventory
Placeholder Invoice is and will continue to be Eligible Export-Related
Inventory.
 
5.5         Use of Proceeds.  Borrower will use the proceeds of the Advances
only for the purposes specified in the Borrower Agreement.  Borrower will not
use the proceeds of the Advances for any purpose prohibited by the Borrower
Agreement.
 
9

--------------------------------------------------------------------------------

 
 
6            AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1         Domestic Loan Documents.  Borrower shall comply in all respects with
the terms and provisions of the Domestic Loan Documents, which terms and
provisions are incorporated into this Exim Agreement and shall survive the
termination of Domestic Agreement, which shall include, without limitation,
compliance with the financial reporting requirements set forth in the Domestic
Agreement and the financial covenants set forth in the Domestic Agreement.
 
6.2         Borrower Agreement.  Borrower shall comply with all of the terms of
the Borrower Agreement, including without limitation, the delivery of any and
all notices required pursuant to Sections 2.18 and/or 2.24 of the Borrower
Agreement.  In the event of any conflict or inconsistency between any provision
contained in the Borrower Agreement with any provision contained in this Exim
Agreement, the more strict provision, with respect to Borrower, shall control.
 
6.3         Notice in Event of Filing of Action for Debtor’s Relief.  Borrower
shall notify Bank in writing within five (5) days of the occurrence of any of
the following: (a) Borrower begins or consents in any manner to any proceeding
or arrangement for its liquidation in whole or in part or to any other
proceeding or arrangement whereby any of its assets are subject generally to the
payment of its liabilities or whereby any receiver, trustee, liquidator or the
like is appointed for it or any substantial part of its assets (including
without limitation the filing by Borrower of a petition for appointment as
debtor-in-possession under Title 11 of the U.S. Code); (b) Borrower fails to
obtain the dismissal or stay on appeal within forty five (45) calendar days of
the commencement of any proceeding arrangement referred to in (a) above; (c)
Borrower begins any other procedure for the relief of financially distressed or
insolvent debtors, or such procedure has been commenced against it, whether
voluntarily or involuntarily, and such procedure has not been effectively
terminated, dismissed or stayed within forty five (45) calendar days after the
commencement thereof; or (d) Borrower begins any procedure for its dissolution,
or a procedure therefor has been commenced against it.
 
6.4         Reporting Requirements.


(a)           Quarterly Export Orders.  Borrower shall deliver to Bank, as soon
as available, but no later than thirty (30) days following the last day of each
quarter, ten percent (10.0%) of Borrower’s Export Orders.


(b)           Compliance Certificates.  Borrower shall deliver to Bank, with
each Advance Request and Invoice Transmittal and together with the Compliance
Certificate as and when required pursuant to the Domestic Agreement, a
Compliance Certificate in the form of Exhibit B hereto.


 
(c)           Borrowing Base Certificate.  When Borrower is Streamline Facility
Eligible, provide Bank with (i) as soon as available, but no later than five (5)
days following each Reconciliation Period, and (ii) in connection with any
request for an Advance, a duly completed borrowing base certificate signed by a
Responsible Officer, in form acceptable to Bank in its sole discretion.
 
(d)           Advance Request and Invoice Transmittal and Export
Order.  Immediately upon Borrower ceasing to be Streamline Facility Eligible,
provide Bank with a current aging of Accounts and, to the extent not previously
delivered to Bank, a copy of the invoice for each Eligible Foreign Account and
an Advance Request and Invoice Transmittal and Export Order with respect to each
such Account.
 
(e)           Other Reporting Requirements.  Borrower shall deliver all reports,
certificates and other documents to Bank as provided in the Borrower Agreement
and as Bank and Exim Bank may reasonably request.  In addition, Borrower shall
comply with the reporting requirements set forth in the Domestic Loan Documents.
 
6.5         Exim Insurance.  If required by Bank, Borrower will obtain, and pay
when due all premiums with respect to, and maintain uninterrupted foreign credit
insurance.  In addition, Borrower will execute in favor of Bank
 
10

--------------------------------------------------------------------------------

 
an assignment of proceeds of any insurance policy obtained by Borrower and
issued by Exim Bank insuring against comprehensive commercial and political risk
(the “Exim Bank Policy”).  The insurance proceeds from the Exim Bank Policy
assigned or paid to Bank will be applied to the balance outstanding under this
Exim Agreement. Borrower will immediately notify Bank and Exim Bank in writing
upon submission of any claim under the Exim Bank Policy.
 
6.6         Further Assurances.  Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Exim Agreement.
 
7            NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent.
 
7.1         Domestic Loan Documents.  Violate or otherwise fail to comply with
any provisions of the Domestic Loan Documents, which provisions are incorporated
into this Exim Agreement.
 
7.2         Borrower Agreement.  Violate or otherwise fail to comply with any
provision of the Borrower Agreement, including, without limitation, the negative
covenants set forth in Section 2.22.
 
7.3         Exim Guarantee.  Take any action, or permit any action to be taken,
that causes or, with the passage of time, could reasonably be expected to cause,
the Exim Guarantee to cease to be in full force and effect.
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Exim Agreement:
 
8.1         Payment Default.  Borrower fails to pay any of the Obligations when
due;
 
8.2         Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Exim Agreement, any Loan
Documents and as to any default under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof;
 
8.3         Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty five (45) days (but no
Advances shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
8.4         Exim Guarantee.  If the Exim Guarantee ceases for any reason to be
in full force and effect, or if the Exim Bank declares the Exim Guarantee void
or revokes any obligations under the Exim Guarantee; and
 
8.5         Domestic Default.  The occurrence of an Event of Default (as defined
in the Domestic Agreement) under the Domestic Agreement.
 
9            BANK’S RIGHTS AND REMEDIES
 
9.1         Rights and Remedies.  When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.3 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Exim Agreement or under any other agreement between Borrower and
Bank;
 
11

--------------------------------------------------------------------------------

 
 
(c)           demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any letters of credit remaining undrawn, as
collateral security for the repayment of any future drawings under such letters
of credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all letter of credit fees scheduled to be paid or payable over
the remaining term of any letters of credit;
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
(f)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(i)           demand and receive possession of Borrower’s Books; and
 
(j)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2         Protective Payments.  If Borrower fails to obtain insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Exim Agreement or by any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.
 
9.3         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of Collateral in
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.4         Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Exim Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose
 
12

--------------------------------------------------------------------------------

 
for which it is given.  Bank’s rights and remedies under this Exim Agreement and
the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
 
9.5         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10          NOTICES.
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Exim Agreement or any other Loan Document must be in writing
and shall be deemed to have been validly served, given, or delivered: (a) upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Exim
Agreement.  Bank or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
11          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  Notwithstanding the foregoing, nothing in this Exim
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
the preamble of this Exim Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
 
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS EXIM AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS EXIM AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12          GENERAL PROVISIONS
 
12.1       Successors and Assigns.  This Exim Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Exim Agreement or any rights or obligations under it without Bank’s
prior written consent which may be granted or withheld in Bank’s
discretion.  Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights and benefits under this Exim
Agreement, the Loan Documents or any related agreement.
 
12.2       Indemnification.  Borrower agrees to indemnify, defend, and hold Bank
and Exim Bank and each of its officers, directors, employees, agents, attorneys
or any other Person affiliated with or representing Bank and/or
 
13

--------------------------------------------------------------------------------

 
Exim Bank (each, an “Indemnified Person”) harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by such Indemnified Person
from, following, or arising from transactions between Bank and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
 
12.3       Right of Set-Off.  Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4       Time of Essence.  Time is of the essence for the performance of all
Obligations in this Exim Agreement.
 
12.5       Severability of Provisions.  Each provision of this Exim Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6       Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in this Exim Agreement and the other Loan Documents
consistent with the agreement of the parties.
 
12.7       Amendments in Writing; Integration.  All amendments to this Exim
Agreement must be in writing signed by both Bank and Borrower.  This Exim
Agreement and the Loan Documents represent the entire agreement about this
subject matter, and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Exim Agreement and the Loan
Documents merge into this Exim Agreement and the Loan Documents.
 
12.8       Counterparts.  This Exim Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Exim Agreement.
 
12.9       Borrower Liability.  Each Borrower may, acting singly, request
Advances hereunder.  Each Borrower hereby appoints the others as agent for the
others for all purposes hereunder, including with respect to requesting Advances
hereunder.  Each Borrower hereunder shall be obligated to repay all Advances
made hereunder, regardless of which Borrower actually receives said Advance, as
if each Borrower hereunder directly received all Advances.  Notwithstanding any
other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made
by  Borrower with respect to the Obligations in connection with this Agreement
or otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.
 
Each Borrower waives any suretyship defenses available to it under the Code or
any other applicable law.  Each Borrower waives any right to require Bank to:
(a) proceed against any Borrower or any other person; (b) proceed against or
exhaust any security; or (c) pursue any other remedy.  Bank may exercise or not
exercise any
 
14

--------------------------------------------------------------------------------

 
right or remedy it has against any Borrower or any security it holds (including
the right to foreclose by judicial or non-judicial sale) without affecting any
Borrower’s liability.
 
12.10     Survival.  All covenants, representations and warranties made in this
Exim Agreement continue in full force until this Exim Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Exim Agreement) have been satisfied.  The obligation of
Borrower in Section 12.2 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.
 
12.11     Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that
either: (i) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
 
Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Exim Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Exim Agreement.


12.12    Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts.  Both this Exim Agreement and the Borrower Agreement shall continue
in full force and effect, and all rights and remedies under this Exim Agreement
and the Borrower Agreement are cumulative.  The term “Obligations” as used in
this Exim Agreement and in the Borrower Agreement shall include without
limitation the obligation to pay when due all loans made pursuant to the
Borrower Agreement (the “Exim Loans”) and all interest thereon and the
obligation to pay when due all Advances made pursuant to the terms of this Exim
Agreement and all interest thereon.  Without limiting the generality of the
foregoing, the security interest granted herein covering all “Collateral” as
defined in this Exim Agreement and as defined in the Borrower Agreement shall
secure all Exim Loans and all Advances and all interest thereon, and all other
Obligations.  Any Event of Default under this Exim Agreement shall also
constitute an Event of Default under the Borrower Agreement, and any Event of
Default under the Borrower Agreement shall also constitute an Event of Default
under this Exim Agreement.  In the event Bank assigns its rights under this Exim
Agreement and/or under any note evidencing Exim Loans and/or its rights under
the Borrower Agreement and/or under any note evidencing Advances, to any third
party, including, without limitation, the Exim Bank, whether before or after the
occurrence of any Event of Default, Bank shall have the right (but not any
obligation), in its sole discretion, to allocate and apportion Collateral to the
Borrower Agreement and/or note assigned and to specify the priorities of the
respective security interests in such Collateral between itself and the
assignee, all without notice to or consent of the Borrower.  Should any term of
the Exim Agreement conflict with any term of the Borrower Agreement, the more
restrictive term in either agreement shall govern Borrower.


12.13     Amended and Restated Exim Agreement.  This Exim Agreement amends and
restates, in its entirety, that certain Export-Import Bank Loan and Security
Agreement dated as of June 22, 2009 by and among Bank and Borrower, as amended.


13          DEFINITIONS
 
13.1       Definitions.  In this Exim Agreement:
 
“Advance” is defined in Section 2.1.1.
 
15

--------------------------------------------------------------------------------

 

“Advance Rate” is (a) with respect to Eligible Foreign Accounts and Aggregate
Eligible Foreign Accounts, (i) ninety percent (90.0%) of Hedged Eligible Foreign
Accounts denominated in United States dollars or hedged foreign currencies and
(ii) seventy five percent (75.0%) of Eligible Foreign Accounts and Aggregate
Eligible Foreign Accounts billed in a foreign currency and not subject to a
Foreign Currency Hedge Agreement, in each case net of any offsets related to
each specific Account Debtor, including, without limitation, Deferred Revenue,
or such other percentage as Bank establishes under Section 2.1.1, and (b) with
respect to Exim Inventory Placeholder Invoices, (i) when Borrower is not
Streamline Facility Eligible, twenty five percent (25.0%), and (ii) when
Borrower is Streamline Facility Eligible, fifty percent (50.0%), in each case
net of any offsets related to each specific Account Debtor, including, without
limitation, Deferred Revenue, or such other percentage as Bank establishes under
Section 2.1.1.
 
“Aggregate Eligible Foreign Accounts” is defined in Section 2.1.1.
 
“Aggregate Eligible Foreign Accounts Advance” is defined in Section 2.1.1.
 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus :
 
(a) until the occurrence of the Sale Event and thereafter when Borrower is not
Streamline Facility Eligible, three percent (3.0%); and
 
(b) upon and after the occurrence of the Sale Event and thereafter when Borrower
is Streamline Facility Eligible, two percent (2.0%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower had Net Income of at least One Dollar ($1.00) at all times during the
three-month period ending on the last day of the applicable Testing Month, the
Applicable Rate when Borrower is Streamline Facility Eligible shall be a per
annum rate equal to the Prime Rate plus one and one-half of one percent (1.50%).
 
“Availability Amount” is the remaining amount Borrower has available to borrow
(a) hereunder pursuant to Section 2.1.1, and (b) under the Domestic Agreement
pursuant to Section 2.1.1 of the Domestic Agreement, at any given time (taking
into account all borrowing formulas herein and in the Domestic Agreement, and
the then-outstanding balances).
 
“Borrower Agreement” is defined in Section 2.6.
 
“Claims” are defined in Section 12.2.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.3.
 
“Collections” are (a) all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables, and (b) the monthly refinancing by Bank, to be
completed at Bank’s discretion pursuant to Section 2.3.1(b)(iii), of all
outstanding Advances which are based upon Aggregate Eligible Foreign Accounts.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Domestic Agreement” is defined in Section 1(a).
 
“Domestic Loan Documents” is defined in Section 1(a).
 
“Early Termination Fee” is defined in Section 2.1.1.
 
“Effective Date” is defined in the preamble of this Exim Agreement.
 
16

--------------------------------------------------------------------------------

 
 
“Eligible Export-Related Inventory” means, at any time, Borrower’s Inventory
that (a) is consistent with the definition of “Eligible Export-Related
Inventory” as defined in the Borrower Agreement; (b) consists of finished goods,
in good, new, and salable condition, which has been manufactured in compliance
with the Fair Labor Standards Act and which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of off-site inventory, obsolete inventory, slow moving inventory, or packaging
or shipping materials; (c) consists of works in progress that is in the process
of being manufactured into finished goods; (d) consists of raw materials that
are usable in the production of finished goods; (e) meets all applicable United
States governmental standards; (f) is not subject to any Liens, except the first
priority Liens granted or in favor of Bank under this Exim Agreement or any of
the other Loan Documents; (g) is located at (i) (A) One Patriots Park, Bedford,
Massachusetts 01730 or (B) 25 Sagamore Road, Hudson, New Hampshire 03051, so
long as Bank has received a landlord’s consent acceptable to Bank in its sole
and absolute discretion, or (ii) a third party bailee location approved by Bank
so long as Bank has received a bailee’s waiver with respect to such location
acceptable to Bank in its sole and absolute discretion; and (h) is otherwise
acceptable to Bank in its sole discretion.
 
“Eligible Foreign Accounts” are billed Accounts in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, conform in all respects to the Borrower Agreement, have been, at
the option of Bank, confirmed in accordance with Section 2.1.1(d), and are due
and owing from Account Debtors deemed creditworthy by Bank in its sole
discretion and that arise in the ordinary course of Borrower’s business and are
derived from exports originating in the United States and (i) with respect to
which the Account Debtor is not located in the United States, (ii) with respect
to which are payable and collected by Borrower in the United States, (iii)
conform in all respects to the provisions of the Borrower Agreement, (iv) are
“Eligible Accounts” (as defined in the Domestic Agreement) pursuant to the
Domestic Agreement, (v) that have been validly assigned or pledged to Bank in a
manner satisfactory to Bank giving Bank a first priority perfected security
interest, or its equivalent, in such Accounts, (vi) comply with all of
Borrower’s representations and warranties to Bank, and (vii) that either (A)
Bank approves on a case by case basis (which shall be required with respect to
foreign Accounts on open account terms), or (B) are supported by letter(s) of
credit acceptable to Bank.  Standards of eligibility may be fixed or revised
from time to time by Bank in Bank’s reasonable judgment and upon notification
thereof to the Borrower in accordance with the provisions hereof.  In addition,
Eligible Foreign Accounts shall not include the following:
 
(a) Accounts that by their original terms are due and payable more than one
hundred eighty (180) days from the date of invoice;
 
(b) Accounts that the Account Debtor has failed to pay within sixty (60) days of
the original due date of the invoice;
 
(c) Accounts with credit balances over sixty (60) days past original invoice due
date;
 
(d) Accounts which represent progress billings, or be due under a fulfillment or
requirements contract with the Account Debtor;
 
(e) Accounts which are subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional);
 
(f) Accounts which are owing from a Non-U.S. Account Debtor with whom Borrower
has any dispute (whether or not relating to the particular Account);
 
(g) Accounts which are owing from an Account Debtor which is an Affiliate,
officer, director, employee or agent of Borrower;
 
(h) Accounts which are owing from a Non-U.S. Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Bank, or which, fails or goes out of a material portion of its
business;
 
(i) Accounts which are owing from a Non-U.S. Account Debtor affiliated with any
military organization or arise from the sale or licensing of goods or provision
of services related to the defense industry;
 
17

--------------------------------------------------------------------------------

 
 
(j) Accounts which are owing from a Non-U.S. Account Debtor located in countries
where the EXIM Bank is legally prohibited from doing business or in which EXIM
Bank coverage is not available (as designated by the EXIM Bank’s most recent
Country Limitation Schedule)
 
(k) Accounts that do not comply with the requirements of the EXIM Bank’s most
recent Country Limitation Schedule;
 
(l) Accounts which are billed in currencies other than in U.S. Dollars, unless
otherwise approved by the EXIM Bank;
 
(m) Accounts with respect to which an invoice has not been sent;
 
(n) Accounts billed and/or payable outside of the United States;
 
(o) Accounts from military buyers or generated by defense articles or services;
 
(p) Accounts, if any, generated by sales of inventory which constitutes defense
articles or defense services;
 
(q) Accounts which are backed by letters of credit that are (i) unacceptable to
Bank in its sole discretion or (ii) not negotiated by Bank;
 
(r) Accounts which are backed by a letter of credit but where the goods covered
have not yet been shipped or where the services covered have not yet been
provided;
 
(s) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);
 
(t) Accounts in respect of unfulfilled contractual billings of Borrower
(including, without limitation, pre-bill and milestone billings);
 
(u) Accounts for demonstration or promotional equipment, or in which goods are
consigned, sales guaranteed, sale or return, sale on approval, bill and hold, or
other terms if the Account Debtor’s payment may be conditional;
 
(v) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
 
(w) Accounts which are owing from a Non-U.S. Account Debtor to whom Borrower is
or may be liable for goods purchased from such Non-U.S. Account Debtor or
otherwise (but, in such case, the Account will be deemed not eligible only to
the extent of any amounts owed by Borrower to such Non-U.S. Account Debtor);
 
(x) Accounts as to which any covenant, representation or warranty contained in
the Loan Documents with respect to such Account has been breached;
 
(y) Accounts that arise from the sale of items that do not meet fifty percent
(50%) U.S. content requirements;
 
(z) Accounts as to which Bank does not have a valid, perfected first priority
lien;
 
(aa) Accounts for which the items giving rise to such Account have not been
shipped and delivered to the Account Debtor or the services giving rise to such
Account have not been performed by Borrower or the Account does not represent a
final sale of goods or services;
 
(bb) Accounts for which Borrower has made any agreement with the Account Debtor
for any deduction therefrom except for discounts or allowances made in the
ordinary course of business for prompt
 
18

--------------------------------------------------------------------------------

 
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;;
 
(cc) Accounts for which any of the items giving rise to such Accounts have been
returned, rejected or repossessed;
 
(dd) Accounts which are not “Eligible Export-Related Accounts Receivable”, as
such term is defined in the Borrower Agreement
 
(ee) Accounts that are not owned by Borrower, or are subject to any right,
claim, or interest of another party other than the Lien in favor of Bank;
 
(ff) Accounts that do not comply with the terms of sale as set forth by the Exim
Bank;
 
(gg) Accounts that are subject to any offset, deduction, defense, dispute, or
counterclaim;
 
(hh) Accounts owing from an Account Debtor which is a creditor or supplier of
Borrower;
 
(ii) Accounts that are not owned by Borrower or is subject to any right, claim,
or interest of another party other than the Lien in favor Bank;
 
(jj) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
 
(kk) with respect to requested Advances based upon Aggregate Eligible Foreign
Accounts, Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25.0%) of all
Accounts, for the amounts that exceed that percentage, unless Bank approves in
writing;
 
(ll) with respect to requested Advances based upon Aggregate Eligible Foreign
Accounts, Accounts owing from an Account Debtor, fifty percent (50.0%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
and
 
(mm) Accounts for which Bank or Exim Bank, in each of its good faith business
judgment, determines collection to be doubtful or any Accounts which are
unacceptable to Bank for any reason.
 
“Eligible Foreign Account Advance” is defined in Section 2.1.1.
 
“Events of Default” are set forth in Section 8.
 
“Exim Bank” means Export-Import Bank of the United States.
 
“Exim Bank Policy” is defined in Section 6.5.
 
“Exim Guaranty” is defined in Section 2.5.
 
“Exim Inventory Advance” is defined in Section 2.1.1.
 
“Exim Inventory Placeholder Invoice” is the estimated value (as reasonably
calculated by Borrower, subject to Section 5.4) of Borrower’s Eligible
Export-Related Inventory.
 
 “Exim Loans” is defined in Section 12.11.
 
“Export Order” is defined in the Borrower Agreement.
 
“Export-Related Accounts Receivable” is defined in the Borrower Agreement.
 
19

--------------------------------------------------------------------------------

 

“Export-Related General Intangibles” is defined in the Borrower Agreement.
 
“Export-Related Inventory” is defined in the Borrower Agreement.
 
“Facility Amount” is Fourteen Million Six Hundred Sixty Six Thousand Six Hundred
Sixty Six and 66/100 Dollars ($14,666,666.66).
 
“Finance Charges” is defined in Section 2.2.2.
 
“Financed Receivables” are all those Eligible Foreign Accounts, Aggregate
Eligible Foreign Accounts and Exim Inventory Placeholder Invoices, including
their proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.
 
“Foreign Currency Hedge Agreement” means any agreement with respect to any swap,
hedge, forward, future or derivative transaction or option or similar other
similar agreement or arrangement, each of which is (a) for the purpose of
hedging the foreign currency fluctuation exposure associated with Borrower’s
operations and Accounts, (b) acceptable to Bank, in its reasonable discretion,
and (c) not for speculative purposes.
 
“Hedged Eligible Foreign Accounts” are Eligible Foreign Accounts and Aggregate
Eligible Foreign Accounts in which (a) all invoices are denominated in Dollars,
or (b) all invoices are in foreign currencies that are subject to a Foreign
Currency Hedge Agreement.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Liquidity” is (a) Borrower’s unrestricted cash maintained with Bank, plus (b)
the Availability Amount.
 
“Loan Documents” are, collectively, this Exim Agreement, the Domestic Agreement,
the Perfection Certificate, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and any Guarantor and/or for the benefit of
Bank in connection with this Exim Agreement, all as amended, restated, or
otherwise modified.
 
“Lockbox” is defined in Section 2.2.6.
 
“Maturity Date” is May 31, 2010.
 
“Minimum Finance Charge” is Five Thousand Dollars ($5,000.00).
 
“Net Income” means, as calculated for Borrower for any period as at any date of
determination, the net profit (or loss), after provision for taxes, of Borrower
for such period taken as a single accounting period.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Exim Agreement, the Domestic Agreement, the Loan Documents,
or otherwise, including, without limitation, any interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower
assigned to Bank, and the performance of Borrower’s duties under the Loan
Documents.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise which reduce the amount of the Advances, and
other financial accommodations which would otherwise be available to Borrower
under the lending formula(s) provided herein: (a) for accrued interest; (b) to
reflect events,
 
20

--------------------------------------------------------------------------------

 
conditions, contingencies or risks which, as determined by Bank, do or may
adversely affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower,
or (iii) the security interests and other rights of Bank in the Collateral
(including the enforceability, perfection and priority thereof); (c) to reflect
Bank’s good faith belief that any collateral report or financial information
furnished by or on behalf of Borrower to Bank is or may have been incomplete,
inaccurate or misleading in any material respect; or (d) in respect of any state
of facts which Bank determines is reasonably likely to constitute an Event of
Default.
 
“Sale Event” means the sale of Borrower’s biocatheter division.
 
“Streamline Account Balance” is the aggregate outstanding amount of all Advances
made based upon Aggregate Eligible Foreign Accounts.
 
“Streamline Facility Eligible” means, as of any day during any Subject Month,
Borrower has provided evidence to Bank that it (a) had Liquidity of at least Six
Million Dollars ($6,000,000.00) at all times during the applicable Testing
Month, and (b) has Liquidity of at least Six Million Dollars ($6,000,000.00) on
such day.
 
“Subject Month” is the month which is two (2) calendar months after any Testing
Month.
 
“Testing Month” is any month with respect to which Bank has tested (a)
Borrower’s Liquidity in order to determine if Borrower is Streamline Facility
Eligible, and (b) Borrower’s Net Income in order to determine the Applicable
Rate when Borrower is Streamline Facility Eligible.
 
[Signature page follows]
 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Exim Agreement to be
executed as a sealed instrument under the laws of the Commonwealth of
Massachusetts as of the Effective Date.
 
BORROWER:


SPIRE CORPORATION


By:            /s/ Christian
Dufresne                                                      By:            /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                           
 Name:      Roger G. Little
Title         Treasurer                                                                                           
 Title:        President




SPIRE SOLAR, INC.


By:            /s/ Christian
Dufresne                                                      By:            /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                      
      Name:      Roger G. Little
Title:        Treasurer                                                                                           
 Title:        President




SPIRE BIOMEDICAL, INC.


By:            /s/ Christian
Dufresne                                                      By:            /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                     
       Name:      Roger G. Little
Title:        Treasurer                                                                                           
 Title:        President




SPIRE SEMICONDUCTOR, LLC


By: Spire Corporation, a Massachusetts corporation,
 
its sole Member and Manager
 
By:            /s/ Christian
Dufresne                                                      By:            /s/
Roger G. Little                                                             
Name:      Christian
Dufresne                                                                   
         Name:      Roger G. Little
Title:        Treasurer of Spire Corporation, its
Manager                                 Title:   Chief Operating Officer




BANK:


SILICON VALLEY BANK


By:            /s/ Laura M. Scott             
                                                      
Name:      Laura M. Scott
Title:        SVP


 



 
22

--------------------------------------------------------------------------------

 
